UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------------------------------X
                                                              :
 TZUMI INNOVATIONS, LLC,                                      :
                                              Plaintiff,      :
                                                              :   21 Civ. 122 (LGS)
                            -against-                         :
                                                              :        ORDER
 MICHAEL S. REGAN, et al.,                                    :
                                              Defendants. :
                                                              :
 -------------------------------------------------------------X

LORNA G. SCHOFIELD, District Judge:

        WHEREAS, “[i]n order for a federal court to retain jurisdiction over a case, an actual

controversy must exist at all stages of review, not merely at the time the compliant is filed.”

Williams v. Annucci, 895 F.3d 180, 187 (2d Cir. 2018) (internal quotation marks omitted).

        WHEREAS, Plaintiff indicated that as of January 2021, nine million units of the “Wipe

Out!” product bearing the label at issue in this case were on store shelves and additional units

were in Tzumi’s possession.

        WHEREAS, Plaintiff indicated that it has revised the label for the “Wipe Out!” product

and contracted to sell units bearing the revised label. It is hereby

        ORDERED that Plaintiff shall file a status update by May 19, 2021, providing an

estimate of how many, if any, units of the “Wipe Out!” product bearing the old label are available

on store shelves or in Plaintiff’s possession. It is further

        ORDERED that Defendants shall file a status update by May 21, 2021, providing an

update on the status of their investigation into the “Wipe Out!” product.

Dated: May 12, 2021
       New York, New York
